Citation Nr: 1125014	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esquire


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1959 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Lincoln, Nebraska, that, in pertinent part, denied the claim of entitlement to a TDIU.  

The Board, in a July 2008 decision, denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2009 Order, the Court granted a Joint Motion for Remand of the claim, and vacated the Board's July 2008 decision.  This matter was remanded to the Board for readjudication in accordance with the Joint Motion for Remand.

In September 2010, subsequent to the Court's June 2009 Order, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required prior to further disposition of the claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).
As a preliminary matter, the Board notes that at the time of its September 2010 remand, it directed the RO to obtain and associate with the claims file any outstanding private and VA treatment records pertaining to the Veteran's service-connected disabilities.  The RO, by an October 2010 letter to the Veteran, sought information as to any outstanding records.  While the Veteran has not, to date, identified any outstanding relevant treatment records, the RO obtained and associated with the claims file his updated VA treament records dated through March 2010.  Thus, as the most recent VA treatment records associated with the claims file are dated in March 2010, on remand, the RO must again update the claims file with any recent VA treatment records. 

Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the time of the Board's September 2010 remand, it directed the RO to afford the Veteran an audiological examination and obtain a medical opinion as to his employability.  Review of the claims file reveals that the Veteran failed to appear to his March 25, 2011 VA audiological examination.  While the Veteran failed to report to his VA audiological examination, the RO sought a medical opinion based upon the evidence of record, as directed by the Board.  

In an opinion dated in April 2011, a VA examiner reported that she had reviewed the Veteran's 2006 and 2008 VA examinations and service treatment records.  However, it is significant that the Board's remand instructions specifically directed the examiner to review the entire claims file, including copies of the Joint Motion for Remand and the Board's most recent remand.  The Board directed the examiner to note that such claims file review had taken place.  

Further, while directed by the Board to do so, the examiner did not consider the Veteran's lay statements or the statements of his employer; or consider the Veteran's prior medical history or education, training, or experience.  The examiner provided a recitation of prior VA audiological examination results and noted that the Veteran had begun wearing hearing aids in 2008 and that behaviors demonstrated during a 2006 VA audiological examination were strong indicators of a non-organic component to his hearing loss.  The examiner opined that, with presumably appropriate hearing aids and with reasonable accommodations, the Veteran's hearing loss and tinnitus alone should not significantly affect vocational potential or limit participation in most work activities.  The only rationale provided by the examiner was that such opinion as rendered with her clinical experience and expertise as a licensed audiologist.  

Despite the Board's instructions that the RO review any medical opinion rendered and ensure that such complied with the directives of the Board remand, the RO forwarded the Veteran's claims file, with the April 2011 medical opinion, to the Board for adjudication subsequent to its May 2011 Supplemental Statement of the Case.  

Thus, as the examiner did not review the complete claims file; consider the lay evidence of record, the Veteran's prior medical history, or the Veteran's education, training, or experience; or provide sufficient rationale for her opinion, the April 2011 opinion is insufficient to satisfy the Board's September 2010 remand directives.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain and associate with the Veteran's claims file his treatment records from the VA Nebraska-Western Iowa Health Care System, dated from March 2010 to the present.

2.  After completing the above-described development, the RO shall schedule the Veteran for a VA audiological examination to determine the combined effects of his service-connected bilateral hearing loss and tinnitus on his employability.  If possible, the examination should be conducted by someone other than the examiner who conducted the September 2006 examination.  The entire claims file, including a copy of the Joint Motion for Remand and this remand, as well as the Board's September 2010 remand, should be made available to the examiner for review.  Review of the claims file should be noted in the examination report. 

All necessary tests and studies should be conducted.
The examiner should describe the Veteran's service-connected bilateral hearing loss and tinnitus in sufficient detail to allow a fully-informed evaluation.  Additionally, the examiner should render an opinion as to whether the Veteran has been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, including but not limited to bilateral hearing loss and tinnitus, at any time during the course of the appeal. 

Such opinion should reflect consideration of the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The examiner should specifically consider the statements of the Veteran and his previous employer as to such issue.  Further, the examiner's opinion should reflect consideration of all prior medical history and examinations.

If the Veteran fails to appear for the scheduled examination, the examiner should offer an opinion as to the Veteran's employability based on a review of the claims file alone.  Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  The RO shall then review the VA examination report to ensure that it complies with the directives in the preceding paragraph and is otherwise adequate.  If it is not, return the case file to the VA examiner for another examination or addendum opinion, as appropriate.

4.  Then, after ensuring any other necessary development has been completed; the RO shall readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his attorney with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


